Citation Nr: 1203748	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  07-10 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left eye disability, including as due to service-connected hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran retired from service in May 1987 after more than 23 years of active military duty.  

This issue comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating of the Department of Veterans Affairs Regional Office (RO) in San Diego, California.  In that decision, the RO denied service connection for "a left eye condition (claimed as blindness in the left eye)."  

This issue was remanded by the Board in December 2009 and November 2010.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDING OF FACT

A preponderance of the evidence is against a finding that a left eye disability had its onset in service or is otherwise related to active duty or service-connected hypertension.  


CONCLUSION OF LAW

A left eye disability was not incurred or aggravated in service and is not proximately due to or the result of service-connected hypertension.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION

In February 2005, March 2006 and January 2010 letters, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claim for service connection.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  Also in the March 2006 letter, the Veteran was informed of the process by which initial disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The January 2010 letter also informed the Veteran of appropriate notice for the secondary service connection aspect of his claim.  The Veteran has been able to participate effectively in the processing of his claims and the duty to notify has been met.  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  All adequately identified and available medical records have been secured.  The Veteran was given a VA examination in March 2010.  As the opinion part of the examination report required clarification, addendums were generated to ensure the etiology of the Veteran's left eye disability was addressed.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  The duty to assist has been met.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Additionally, under § 3.310(a) of VA regulations, service connection may be generally established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006, to fully reinforce Allen.  The Veteran has the responsibility to establish a pre-aggravation baseline level of disability with medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (2011); 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The findings as to the baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. Part 4) for evaluating that particular nonservice-connected disability.  38 C.F.R. § 3.310(b).  

Specific to eye disability claims, refractive error of the eyes is not a disease or injury within the meaning of applicable legislation providing compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9 (2011); See Winn v. Brown, 8 Vet. App. 510, 516 (1996).  

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).  For example, in Barr, the Court held that the Veteran was competent to establish the point at which he had varicose veins.  21 Vet. App. 303, 309-310.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2011).  

It is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995) and Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (and cases cited within).  In determining credibility, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

When the claim is in equipoise, the reasonable doubt rule is for application.  See, 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  

The Veteran claims service connection for an eye disability, characterized as "left eye blindness."  The Veteran is currently service-connected for, among other things, hypertension.  In November 2005, the Veteran said in his notice of disagreement that his left eye was treated while on active duty and shortly after retirement from army.  In August 2010, the Veteran stated that his vision was affected by his high blood pressure.  

Service treatment records note the Veteran had refractive error while in service (See February 1975 prescription for glasses and October 1977 optometric evaluation).  In November 1983, a service treatment record showed he had no problems other than refractive error.  In August 1984, the diagnosis was presbyopia and occasional dryness in both eyes.  In September 1986, an eye consultation showed a diagnosis of hyperopia.  

At his separation examination in February 1987, the Veteran reported wearing glasses and contacts; an ophthalmoscopic evaluation was normal.  The Veteran did report high blood pressure and hypertension was noted since 1982.  He was on medication and it was under good control.  

At a November 1992 VA examination for his service-connected hypertension, the Veteran had no subjective complaints other than being on medication.  The examiner noted he had been treated for hypertension over the years and had good control of his blood pressure.  He had no heart attack, congestive heart failure, or stroke.  

In November 1996, a private eye doctor record showed diagnoses of early cataracts and dry eye syndrome compound hypermetropic astigmatism with presbypopia.  In 1998 he was treated by VA and a private doctor for possible left eye infection or allergy and a chalazion of the left lower lid.  In February 2002, a VA primary care doctor record showed the Veteran complained of cold in the left eye with matter formation during the night.  He was feeling ok otherwise.  

In March 2004, a private progress note showed the left eye was positive for scotoma and metamorphopsia.  The assessment was compound hypermetropic astigmatism for both eyes and cataracts of both eyes causing decreased visual acuity.  Also diagnosed was "macular drusen temp to optic nerve head of the left eye, longstanding" and hypertension with mild crossing changes of both eyes.  

The Veteran went to the eye doctor in April 2004.  He reported on a past medical history form he had no eye injury, infections, or surgery.  He reported a blurry left eye and a family history of cataracts and glaucoma.  An April 2004 record stated the Veteran had a vitreous hemorrhage in his left eye and that was why his visual acuity was decreased.  

A May 2004 fluorescein angiogram showed an impression of a subretinal hemorrhage with a predominantly occult subretinal neovascular membrane component of the left eye.  A June 2004 record also notes the subretinal hemorrhage for the left eye.  This note predicted the Veteran would have permanent damage of the left eye.  

In June 2004, Dr. Douglas, a vitreoretinal surgeon from an optometry school, wrote a letter to the Veteran's daughter about his condition at the Veteran's request.  Dr. Douglas stated that the Veteran was referred to his office from his general ophthalmologist in April 2004.  At the time, the ophthalmologist had found the Veteran had a large subretinal hemorrhage in his left eye.  Dr. Douglas felt that this was most likely from a choroidal neovascular membrane (usually seen associated with age-related macular degeneration) or a macroaneurysm (usually seen associated with hypertension).  Dr. Douglas explained that a nurse mistakenly wrote "vitreous hemorrhage" as the diagnosis although the clinical findings of the subretinal hemorrhage were noted.  

Dr. Douglas went on; stating that in May 2004 a study of the Veteran's left eye was done as the hemorrhage began to clear.  The findings showed that a diagnosis of a choroidal neovascular membrane was more likely.

Dr. Douglas addressed the question of what caused a hemorrhage in the Veteran's left eye.  

Regarding the etiology of your father's subretinal hemorrhage, I simply do not know the cause, but my best guess is that he suffered this from a choroidal neovascular membrane.  Though age related macular degeneration is less common in African-American's (sic), it can occur, and the fact that your father has some drusen in his right eye certainly makes this a possibility.  Likewise, even though the digital fluorescein angiography study suggests that this was caused by a choroidal neovascular membrane, I do not think we can rule out the possibility that a macroaneurysm caused this subretinal hemorrhage.  

The surgeon went on to note that the Veteran had high blood pressure, which is a risk factor for a macroaneurysm, and to discuss treatment options.  

In September 2004, the Veteran had another fluorescein angiogram and the impression was a choroidal neovascular membrane of the left eye.  A record from the same month shows an impression probable signs of recent neovascular membrane in the left eye, stable.  He also had age-related macular degeneration in the right eye.  By November, another fluorescein angiogram showed wet age related macular degeneration of both eyes.  It also showed polypoidal disease of the right eye.  A record from the same month shows an impression of choroidal neurovascular membrane secondary to age-related macular degeneration.  

In June 2005, a private eye doctor record shows it was explained to the Veteran that if his left eye went untreated his right eye will deteriorate.  It was mentioned that he had nuclear sclerosis and must watch closely for any changes.  This note stated his neovascularization was not related to his hypertension.  

A June 2005 record showed a diagnosis of atypical age-related macular degeneration with a questionable polypoidal variant of both eyes.  Originally, the Veteran presented with signs of a recent hemorrhage of the left eye, but he now had a hemorrhage of the right eye but not in the foveal avascular zone.  The Veteran was to follow up with a second opinion.  

In April 2007, Dr. Douglas wrote another letter, noting the Veteran's hypertension and relating the history of the April 2004 subretinal hemorrhage in the left eye.  "We are unsure as to the cause of this hemorrhage but it may be related to his hypertension (i.e. retinal macro aneurysm).  This could also be from age-related macular degeneration (the polypoidal variant thereof)."  

Dr. Douglas wrote again in June 2009, acknowledging the Veteran's hypertension and then stating that the Veteran had been treated for a "polypoidal" variant of age-related macular degeneration in both eyes.  "He has also a large subretinal hemorrhage in his left macula (or central retina) that we felt might have been compounded by his hypertension (i.e. by possible retinal macroaneurysm)."  

In March 2010, the Veteran received a VA examination.  The claims file and medical records were reviewed by the examiner.  The Veteran said he had no vision in his left eye.  He said he lost vision in his eye about four years prior and said he had a twenty-five year history of hypertension.  The Veteran said his hypertension had been kept under good control with medication.  He had no other reported eye surgery, injury or disease.  

A physical examination showed visual acuity of the right eye could be corrected to 20/20 vision for near and far, but his left eye was best corrected to 20/200 for near and 20/400 for far.  He had no diplopia and his visual field to confrontation was full.  

The examiner opined that military service did not aggravate or cause vision loss in the left eye.  For support the examiner stated that the Veteran said he lost vision in his left eye four years ago and prior to 1994 the Veteran was documented as having 20/20 acuity in each eye with no ocular disease noted.  As a result, the decreased acuity of the left eye was less likely as not caused by or a result of hypertension.  
The examiner then summarized evidence in the file.  This summary included the June 2004 letter from Dr. Douglas which showed that hypertension was a risk factor for a macroaneurysm.  

In November 2010, the Board remanded the case so that the examiner could explain the notation about hypertension and the macroaneurysm.  

In December 2010, the examiner again reviewed the records.  The diagnosis was unchanged.  The examiner stated that it was not likely that decreased visual acuity in the left eye was caused by or a result of hypertension.  Also, there was less than a fifty percent chance that hypertension caused any current left eye disability or that hypertension aggravated any current left eye disability.  

In March 2011, the RO referred the case so the examiner could answer this question: If hypertension is a risk factor for macular degeneration, why is it less likely that the hypertension caused or aggravated the left eye visual acuity?  

In a May 2011 addendum, the examiner, in essence, stated that because the Veteran reported he lost vision in the left eye about four years ago and reported a twenty-five year history of hypertension (which was kept under good control) it was less likely hypertension caused the decreased visual acuity.  In coming to this conclusion, the examiner again noted the June 2004 letter written by Dr. Douglas and highlighted where Dr. Douglas said his "best guess" was that the Veteran suffered the hemorrhage from a choroidal neovascular membrane secondary to age-related mascular degeneration but a macroaneurysm could not be ruled out because hypertension was a risk factor.  

The examiner cited a study to explain his opinion (Leslie Hyman, PhD. et al., Hypertension, Cardiovascular Disease, and Age-Related Macular Degeneration,118 J. Am. Med. A'ssn Archives of Ophthalmology 351 (2000)).  The purpose of the study was to investigate hypertension and cardiovascular disease as possible risk factors for neovascular membrane and non-neovascular membrane age-related macular degeneration and to determine whether the associations are similar or different for each type.  The study concluded a relationship was demonstrated between neovascular age-related macular degeneration and moderate to severe hypertension, use of antihypertensive medication, and dietary cholesterol.  The study concluded that patients with neovascular age-related macular degeneration with moderate to severe hypertension who are receiving treatment may warrant careful follow up.  

The examiner concluded that in order to give an opinion, he needed to know if the Veteran's hypertension could be classified as moderate to severe.  If so, it would be at least as likely as not that the decreased acuity of the left eye was caused by or a result of the hypertension.  

In November 2011, the AOJ contacted the examiner with blood pressure readings for the Veteran (122/70, 122/69, and 128/70).  The examiner concluded that the hypertension was considered mild.  Therefore, it was less likely than not that the Veteran's hypertension caused the left eye disability or caused the left eye disability to worsen in severity because the Veteran did not fall into the category of having moderate to severe hypertension.  

The Board finds the Veteran is competent to relate symptoms of his left eye disability and to report what he has actually experienced under 38 C.F.R. § 3.159(a)(2).  Unlike varicose veins, the disability at issue in Barr, 21 Vet. App. 303, the Veteran's left eye disability's etiology is complex and requires the opinion of an expert.  The Veteran is competent to state that when he lost sight in that eye, however, clinical history reported by him reflects that pathologic decreased visual acuity occurred many years after service.  The Board also finds the Veteran credible in his reports of his disability to VA and to clinicians.  Caluza, 7 Vet. App. at 511.  However, this is a case where the outcome turns on medical expertise and the Veteran's statements are assigned limited weight as a result; the issue is whether the left eye disability is due to or as a result of service or the service-connected disability of hypertension.  

The Board also finds the medical evidence and opinions in this case both competent and credible as there is no evidence to the contrary.  

The Board finds that service connection for a left eye disability is not warranted on a direct basis.  The evidence shows that the Veteran was treated for refractive error in service and at separation a clinical ophthalmoscopic evaluation was normal.  Refractive error of the eyes is not a disease or injury within the meaning of applicable legislation providing compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9; See Winn, 8 Vet. App. at 516.  The evidence in this case indicates the Veteran's left eye became symptomatic in 2004, years after service (see 2004 private treatment records).  The evidence does not show that a left eye disability was incurred or aggravated in service.  

The Board also finds that service connection for a left eye disability is not warranted on a secondary basis; service-connected hypertension did not cause or aggravate a left eye disability.  This finding is based on the VA examiner's opinion.  The examiner reviewed the file, interviewed the Veteran, summarized the Veteran's medical history and past pertinent medical records and consulted and cited to a relevant study on the topic.  The Board finds the examiner's opinion is the most fully informed opinion in the file.  The Veteran's private clinician's failed to come to a conclusion on the issue of whether there was a relationship between the hypertension and the left eye disability.  Also, the clinician did not consider all of the Veteran's medical history (particularly regarding the severity of the hypertension) or look to recent studies to support a conclusion.  As a result, the Board relies on the VA examiner's opinion and finds that the service-connected hypertension did not cause or aggravate the left eye disability.  



A preponderance of the evidence is against the Veteran's claim for service connection for a left eye disability, and the reasonable doubt rule is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for a left eye disability, including as due to service-connected hypertension, is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


